DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-23 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 17-20 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadugan et al. (US 2015/0050013 – hereinafter “Cadugan”).

Per claim 17, Cadugan teaches a position detection device (Fig. 3a; system 30; ¶51) comprising:
a magnetic scale (Fig. 3a; magnet 36; ¶51) that generates an external magnetic field; and
a magnetic sensor (Fig. 3a; magnetic field sensors 32 and 34; ¶51) that detects a target magnetic field and a noise magnetic field other than the target magnetic field, the target magnetic field being a part of the external magnetic field (The magnetic field sensors 32 and 34 are configured to measure the magnetic field of the magnet 36 and would be capable of detecting a noise magnetic field (¶51)), wherein
the magnetic scale is configured so that a relative position of the magnetic scale to the magnetic sensor is changeable along a first reference direction, and the magnetic scale includes a magnet magnetized in a direction parallel to the first reference direction, the magnet has a first end and a second end located on opposite sides in the first reference direction (The magnet 36 is configured to move along a linear path 40 and is magnetized in a direction parallel to linear path 40 (Fig. 3a)),
the magnetic sensor includes a plurality of detectors (Fig. 3a; magnetic field sensors 32 and 34; ¶51) that each detect a composite magnetic field of the target magnetic field and the noise magnetic field at a position away from the magnetic scale, and the plurality of detectors are each arranged to satisfy:
0.425M ≤ AG ≤ 2M,
where M is a distance from the first end to the second end, and AG is a gap between the
magnet and each of the plurality of detectors in a second reference direction orthogonal
to the first reference direction (The distance M from the first end of the magnet 36 to the second end is 10 mm and the gap AG between the magnet 36 and the magnetic field sensors 32 and 34 is 7.5 mm (Fig. 3a).  Therefore, the gap AG (7.5 mm) is between 0.425M (4.25 mm) and 2M (20 mm)).

Per claim 18, Cadugan teaches the position detection device according to claim 17, wherein the plurality of detectors are arranged in a row along the first reference direction (The magnetic field sensors 32 and 34 are arranged in a row along the linear path 40 (Fig. 3a)).

Per claim 19, Cadugan teaches the position detection device according to claim 17, wherein the plurality of detectors each include either or both of at least one first magnetic (Each of the magnetic field sensors 32 and 34 may be an MR sensor that would be configured to detect a component of the magnetic field in a third direction (¶12)).

Per claim 20, Cadugan teaches the position detection device according to claim 19, wherein: the plurality of detectors each include either or both of a first detection circuit that includes the at least one first magnetic detection element and generates a first detection signal indicating a strength of the component of the composite magnetic field in the third direction and a second detection circuit that includes the at least one second magnetic detection element and generates a second detection signal indicating a strength of the component of the composite magnetic field in the fourth direction; the magnetic sensor further includes a processor; and the processor generates one or two processed signals by arithmetic processing for determining either or both of a difference between at least two of a plurality of first detection signals generated by the first detection circuits of the plurality of detectors and a difference between at least two of a plurality of second detection signals generated by the second detection circuits of the plurality of detectors, and generates a detection value having a correspondence with the relative position by using the one or two processed signals (A difference between the readings A1 and A2 of the magnetic field sensors 32 and 34, respectively, is used in an arithmetic process to estimate the position of the magnet 36 relative to the magnetic field sensors 32 and 34 (¶3 and 53)).

Per claim 22, Cadugan teaches the position detection device according to claim 19, wherein: the at least one first magnetic detection element is at least one first magnetoresistive element; and the at least one second magnetic detection element is at least one second (Each of the magnetic field sensors 32 and 34 may be an MR sensor (¶12)).

Per claim 23, Cadugan teaches the position detection device according to claim 19, wherein: the at least one first magnetic detection element is at least one first Hall element; and the at least one second magnetic detection element is at least one second Hall element (Each of the magnetic field sensors 32 and 34 may be a Hall effect sensor (¶12)).

Claim Objections
6.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 21, the prior art of record is silent on the position detection device according to claim 19 wherein, in particular, the plurality of detectors each include the at least one first magnetic detection element, the at least one second magnetic detection element, a first detection circuit that includes the at least one first magnetic detection element and generates a first detection signal indicating a strength of the component of the composite magnetic field in the third direction, and a second detection circuit that includes the at least one second magnetic detection element and generates a second detection signal indicating a strength of the component of the composite magnetic field in the fourth direction and a processor that is configured to generate a detection value having a correspondence with the relative position by using a first processed signal and a second processed signal.

Allowable Subject Matter
7.	Claims 1-16 are deemed allowable for the following reasons.  

Additionally, the prior art of record is silent on, in particular, the following feature of claim 10 which is inherited by dependent claims 11-16: the magnetic scale includes a magnet magnetized in a direction parallel to a second reference direction orthogonal to the first reference direction, and the plurality of detectors are each arranged to satisfy: 0.175M ≤ AG ≤ 2M, where M is a distance from the first end to the second end, and AG is a gap between the magnet and each of the plurality of detectors in a second reference direction.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAS A SANGHERA/Examiner, Art Unit 2852